DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5, respectively of U.S. Patent No. 10,865,801 in view of Schmitz-Rode et al. (6,533,716; “Schmitz-Rode” from now on). 
The patent claim 4 recites a catheter heart pump comprising: an elongate catheter body having a proximal end, and a distal end configured to be advanced to a heart of a patient; an expandable sleeve coupled to the distal end, the expandable sleeve having a stored configuration in which the expandable sleeve is advanced to the heart, and an expanded configuration, and further comprising a distal inlet port and a proximal outlet port; an expandable impeller configured to be disposed within the expandable sleeve between the distal inlet port and the proximal outlet port when in the expanded configuration, and configured to turn on a shaft to generate a fluid flow from the distal inlet port to the proximal outlet port; a storage sleeve into which the expandable sleeve is configured to be inserted, the storage sleeve configured to compress the expandable sleeve into the stored configuration for insertion into the patient and advancement to the heart.  
The patent claim 4 does not recites a storage sleeve configured to house both the expandable sleeve and the expandable impeller therein.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the catheter heart pump of the patent claim 4 with the storage sleeve configured to house both the expandable sleeve and the expandable impeller therein to facilitate advancing and positioning the catheter heart pump into the patient’s heart.
Regarding claim 5, the patent claim 5 recites the storage sleeve is configured to translate proximally relative to the expandable sleeve such that the expandable sleeve exits the storage sleeve and expands to the expanded configuration.

Claims 1 and 5 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,865,801 in view of Schmitz-Rode. 
The patent claim 20 recites a catheter heart pump comprising: an elongate catheter body having a proximal end, and a distal end configured to be advanced to a heart of a patient; an expandable sleeve coupled to the distal end, the expandable sleeve having a stored configuration in which the expandable sleeve is advanced to the heart, and an expanded configuration, and further comprising a distal inlet port and a proximal outlet port; an expandable impeller configured to be disposed within the expandable sleeve between the distal inlet port and the proximal outlet port when in the expanded configuration, and configured to turn on a shaft to 
The patent claim 20 does not recites a storage sleeve configured to house both the expandable sleeve and the expandable impeller therein.
Schmitz-Rode teaches a catheter heart pump comprising a catheter 4 having a proximal end outside of a patient’s heart and a distal end inside the patient’s heart (Fig. 1), an expandable sleeve 1 connected to the distal end, an expandable impeller 7 configured to be disposed within the expandable sleeve and a shaft 6 for turning the expandable sleeve, and a storage sleeve 5 configured to house both the expandable sleeve and the expandable impeller therein (col. 2, lines 10-12).    
It would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the catheter heart pump of the patent claim 20 with the storage sleeve configured to house both the expandable sleeve and the expandable impeller therein to facilitate advancing and positioning the catheter heart pump into the patient’s heart.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitz-Rode.
Schmitz-Rode discloses a catheter heart pump comprising: an elongate catheter body 4 having a proximal end, and a distal end configured to be advanced to a heart of a patient (Fig. 1); an expandable sleeve 1 coupled to the distal end, the expandable sleeve having a stored configuration in which the expandable sleeve is advanced to the heart, and an expanded configuration (col. 2, lines 10-12 and 16-18), and further comprising a distal inlet port 2 and a proximal outlet port 12 (Fig. 2b); an expandable impeller 7 configured to be disposed within the expandable sleeve between the distal inlet port and the proximal outlet port when in the expanded configuration, and configured to turn on a shaft 6 to generate a fluid flow from the distal inlet port to the proximal outlet port; and a storage sleeve 5 configured to house both the expandable sleeve 1 and the expandable impeller 7 therein.
Regarding claim 2, the impeller and the expandable sleeve are configured to expand when urged out of the storage sleeve (col. 2, lines 16-18).
Regarding claim 3, the storage sleeve 5 is configured to compress the expandable sleeve 1 into the stored configuration for insertion into the patient and advancement to the heart (col. 2, lines 10-16).

Regarding claim 5, the storage sleeve 5 is configured to translate proximally relative to the expandable sleeve 1 such that the expandable sleeve exits the storage sleeve and expands to the expanded configuration (col. 2, lines 16-18).
Regarding claim 7, the expandable sleeve defines a first diameter and the storage sleeve defines a second diameter that is less than or equal to half the first diameter (judging from Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitz-Rode in view of Jarvik (5,376,114).
Schmitz-Rode discloses all the limitations except the storage sleeve does not comprise a metal tube as claimed.
Jarvik teaches cannulae can be made from various materials including flexible polymer tubes, wire-reinforced polymer tubes and metal tubes (col. 5, lines 34-40).
Since the both a cannula and the storage sleeve of Schmitz-Rode can be inserted into a patient’s heart, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the catheter heart pump of Schmitz-Rode with the storage 
  

Allowable Subject Matter
Claims 8-14 are allowed. Schmitz-Rode does not disclose the storage sleeve is positioned within the elongated catheter body as claimed.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 1 patent.
Boyles (5,167,628) is cited to show a blood pump construction.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745